Citation Nr: 9904521	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  95-19 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1994 rating decision by the New York, New 
York Department of Veterans Affairs (VA) Regional Office 
(RO).  The veteran and his representative testified before a 
Hearing Officer at a hearing at the Regional Office in August 
1995.

The issue of entitlement to nonservice-connected pension 
benefits was granted by the Hearing Officer in a November 
1995 rating decision.  A December 1997 Report of Contact 
shows that the veteran moved to Florida and is now serviced 
by the St. Petersburg, Florida RO. 


REMAND

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current PTSD. 38 C.F.R. § 3.304(f) 
(1998).  The VA has a duty to assist the veteran in the 
development of his claim.  38 U.S.C.A. § 5107(a) (West 1991).  
The Board notes that there are reports of VA hospitalizations 
from February to April 1995 and from February to March 1997; 
however, the records pertaining to these hospitalizations are 
not of record. 

Additionally, as the veteran and his representative disagreed 
with the Hearing Officer's decision reporting in a June 1996 
statement that the veteran had a confirmed stressor, the RO 
sent the veteran a letter in March 1997 request stressor 
details and additional information.  The veteran did not 
respond to this letter.  This was the RO's second attempt to 
obtain specific information pertinent to the veteran's claim.  
In order to verify the veteran's stressors with U.S. Armed 
Services Center for Research of Unit Records (USACRUR), the 
specific information requested is necessary.  While the 
veteran has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided to the examiner by 
the veteran.  The question of whether the veteran was exposed 
to a stressor in service is a factual determination and VA 
adjudicators are not bound to accept such statements simply 
because treating medical providers have done so. Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 
389 (1996); Wood v. Derwinski, 1 Vet. App. 190 (1991(affirmed 
on reconsideration, 1 Vet. App. 406 (1991)); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992).  However, even though the 
VA's duty to assist includes attempting to verify claimed in-
service stressors, such verification cannot be completed 
without the veteran's assistance.
    
Accordingly, the case is REMANDED to the St. Petersburg RO 
for the following development:

1.  The St. Petersburg RO should obtain 
the VA hospitalization records from 
February to April 1995 and from February 
to March 1997.  

2.  The veteran should respond to the 
RO's second request letter, dated in 
March 1997, requesting stressor details 
and additional information. 
 
After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  If 
the benefit sought on appeal remains denied, the veteran and 
his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond 
thereto.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 4 -


